Title: Resolutions of the Mississippi Territorial Legislature, [ca. 1 December] 1811
From: Mississippi Territorial Legislature
To: 


[ca. 1 December 1811]
Resolved by the Legislative Council and House of Representatives of the Mississippi Territory in General Assembly Convened That the embarrassments and difficulties under which the United States have for many years laboured have been caused by the injustice of foreign nations and of domestic faction.
That the late and present administrations of the general government have in our opinions pursued a wise impartial and just course towards the Belligerent powers of Europe, and such as ought to conciliate and unite the affections of every American Citizen.
That the correspondence (just published) between the American Secretary of State and Mr. Foster the British envoy afford additional and conclusive evidence of the determination of Great Britain to continue to violate her most sacred pledges, to trifle with the American nation and to persevere in a course of unjust and hostile measures towards the Commerce the government and honor of the United states.
That the late message of the President of the United states to both houses of Congress breathes the true spirit and feelings of the American people.
That we will support the administration of the general government in its efforts to obtain justice from offending nations with our lives and fortunes—And for which we pledge our sacred honors.
Resolved That the President of the Council and Speaker of the House of Representatives be requested to cause four Copies of these Resolutions to be made out one of which shall be transmitted to the President of the United states one to the President of the Senate one to the Speaker of the House of Representatives of the United States and one to our Delegate in Congress.
Cowles Mead Speaker of the House of Representatives
Alexander Montgomery President of the Legislative Council
